Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00530-CV

                                 BANK OF AMERICA, N.A.,
                                       Appellant

                                                v.

                                        TFHSP, L.L.C.,
                                          Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-01820
                       Honorable Solomon Casseb, III, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

         In accordance with this court’s memorandum opinion of this date, the parties’ Joint Agreed
Motion to Vacate Final Default Judgment and Remand to Trial Court is GRANTED. The judgment
of the trial court is VACATED and this cause is REMANDED to the trial court for further
proceedings. It is ORDERED that each party bear its own costs and fees incurred as a result of this
restricted appeal.

       SIGNED December 3, 2014.


                                                 _________________________________
                                                 Karen Angelini, Justice